                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MARILYN N. WITHROW, DAVID J.
WITHROW, and CHRISTOPHER J.
WITHROW,                                                              8:18CV469

                       Plaintiffs,
                                                                       ORDER
        vs.

REGIONAL WEST MEDICAL CENTER,
SCOTTS BLUFF COUNTY ADULT
DETENTION CENTER, UNITED STATES
DEPARTMENT OF JUSTICE MARSHAL
SERVICE, STATE OF NEBRASKA, STATE
BOARD OF HEALTH VITAL RECORDS,
NICHOLAS MIZELLE, DEBORAH
MIZELLE, MALLORY MIZELLE, and
MARCI MIZELLE,

                       Defendants.

        Plaintiffs, proceeding pro se, filed a Motion for Leave to Reply to Defendants Nicholas
and Deborah Mizelle’s Answer (Filing No. 14), as well as a “Verified Answer” (Filing No. 15). It
appears that these documents were filed in the incorrect case. Plaintiffs’ motion identifies the
presiding court as the “District Court of Scotts Bluff County, Nebraska,” and the Verified Answer
identifies the presiding court as “The Twelfth District Court for the State of Nebraska.” Also,
Nicholas and Deborah Mizelle have not filed answers in this case.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion for Leave to Reply to Defendants Nicholas and
Deborah Mizelle’s Answer (Filing No. 14) is denied without prejudice to reassertion. The Clerk
of Court is directed to strike Plaintiffs’ Verified Answer (Filing No. 15).

       Dated this 24th day of October, 2018.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
